The plaintiff in error was convicted in the district court of Canadian county for the crime of grand larceny, and was on the 25th day of April, 1908, sentenced to serve a term of five years in the penitentiary. The defendant took an appeal to the Supreme Court of the state of Oklahoma, and upon the creation of the Criminal Court of Appeals, as directed by statute, the Supreme Court transferred the case to the Criminal Court of Appeals. No brief has been filed, and we are not advised what the defendant complains of, or relies upon, for a reversal. On February 3, 1909, the defendant filed a dismissal of appeal, which, omitting the formal parts, reads as follows:
"Comes now Elmer Hiteshew by his attorney, C.D. Watkins, and voluntarily dismissed the above appeal. Wherefore plaintiff in error moves the court that an order of said court be entered dismissing the appeal, at the request and motion of said plaintiff in error, and that said dismissal was made voluntarily, on his behalf. C.D. Watkins, Attorney for Plaintiff in Error." *Page 581 
In cases of this kind, where a motion to dismiss the appeal has been filed, we do not consider it the duty of this court to go into an examination of the record as presented to determine whether or not the trial court erred in the trial of the case.
The motion to dismiss the appeal is therefore allowed, and the appeal is dismissed. The clerk of this court will issue a mandate to the district court of Canadian county, directing the sheriff to enforce the judgment of the district court.